Citation Nr: 1633530	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for chloracne.  



FINDING OF FACT

A skin disorder, variously diagnosed as acne vulgaris and chloracne, cannot be reasonably disassociated from the Veteran's active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, variously diagnosed as acne vulgaris and cholacne, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In light of the Veteran's Vietnam service, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6).  If a Veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases, including chloracne, shall be service-connected, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  For chloracne or other acneform disease consistent with chloracne the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).   

In this case, the Veteran has asserted that he has had a skin disorder since service, for which he received treatment over several decades.  The Veteran was unable to obtain copies of his treatment records from the period between service and first diagnosis of chloracne because the records were destroyed after seven years.  The Veteran has consistently asserted that he has experienced symptoms of acne since service.  The Board finds these observations as competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (finding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

A June 2009 VA evaluation included a diagnosis of "rule out chloracne."  On a VA dermatology consultation in July 2009, chloracne was diagnosed. 

A February 2014 letter from a private dermatologist, S. J., M.D., reported that the Veteran had severe acne with cysts since exposure to Agent Orange in Vietnam.  The examiner stated that the Veteran had no prior history of acne prior to exposure.  Dr. J. stated that the Veteran's symptoms were "most likely due" to chloracne after chemical exposure.

In a March 2014 VA examination, the VA examiner determined that the Veteran's condition was "less than a 50% probability for the Veteran to have developed chloracne secondary to Agent Orange" because the distribution of the Veteran's acne lesions were not typical for chloracne.  However, the examiner did note that the Veteran had mild acne prior to military service that underwent a worsening of the acne vulgaris since the autumn of 1970.  

In view of the totality of the evidence the findings, the Board finds that a skin disorder, variously diagnosed as chloracne and acne vulgaris, cannot be reasonably disassociated with the Veteran's military service, and therefore, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder, variously diagnosed as acne vulgaris and chloracne, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


